Citation Nr: 1600196	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO. 09-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to disability rating in excess of 20 percent for a right knee disability.

2. Entitlement to a disability rating in excess of 20 percent for a left knee disability.

3. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine. 

4. Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to the service-connected degenerative joint disease of the lumbar spine.

5. Entitlement to a total rating based on unemployability due to service connected disabilities (TDIU), from March 20, 2006 to January 12, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board. While the Veteran was given the opportunity for a new hearing, he did not request one. A transcript of the January 2011 hearing is included in the electronic claims file. The VLJ noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The matter was last before the Board in January 2012 when the appeal was remanded for further development. In accordance with the remand directives, the RO provided notice to the Veteran, obtained additional records, and scheduled VA examinations. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In April 2013, the RO awarded a TDIU, effective from January 12, 2011, rendering moot the Veteran's claim for a TDIU from January 12, 2011 onward. The claim has been captioned accordingly on the title page.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.


FINDINGS OF FACT

1. The service-connected right knee disability is not manifested by severe recurrent subluxation or lateral instability.

2. Throughout the appeal period, the service-connected right knee disability has been manifested by degenerative joint disease with pain and noncompensable limited motion.

3. The service-connected left knee disability is not manifested by severe recurrent subluxation or lateral instability.

4. Throughout the appeal period, the service-connected left knee disability has been manifested by degenerative joint disease with pain and noncompensable limited motion.

5. Degenerative joint disease of the lumbar spine motion is not manifested by forward flexion of the thoracolumbar spine limited to less than 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes, as defined by VA, due to intervertebral disc syndrome (IVDS) of a duration of 4 to 6 weeks in a 12 month period.

6. Throughout the appeal period, the service-connected degenerative joint disease of the lumbar spine has been manifested by mild incomplete paralysis of the sciatic nerve affecting each lower extremity.

7. From March 20, 2006 to January 12, 2011, the Veteran's service-connected disabilities did not render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for the service-connected right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2. Since the March 20, 2006 date of claim, the criteria for the assignment of a separate 10 percent evaluation for the service-connected right knee disability based on arthritis with painful, noncompensable limitation of motion have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2015).

3. The criteria for a disability rating in excess of 20 percent for the service-connected left knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

4. Since the March 20, 2006 date of claim, the criteria for the assignment of a separate 10 percent evaluation for the service-connected left knee disability based on arthritis with painful, noncompensable limitation of motion have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2015).

5. The criteria for the assignment of a rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


6. Since the March 20, 2006 date of claim, the criteria for the assignment of separate, 10 percent evaluations for neurological impairments in each leg due to the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 Note (1), 4.124a, Diagnostic Code 8520 (2015).

7. The criteria for a TDIU from March 20, 2006 to January 12, 2011 are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Letters dated in February 2008 and July 2012 notified the Veteran of the requirements for higher ratings, service connection, and a TDIU, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA's duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015). Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this regard, the Board has considered that a single opinion on the combined effects of the Veteran's service connected disabilities prior to January 12, 2011 was not obtained. However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU. Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator. Id. The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without further remand. Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning assignment of different ratings during the appeal period when warranted). Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). As described further below, the preponderance of the evidence is against staged ratings for the Veteran's bilateral knee and lumbar spine disabilities.

The Board has considered whether the Veteran's bilateral knee and lumbar spine disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

There are no exceptional or unusual factors with regard to the Veteran's bilateral knee and lumbar spine disabilities. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence. Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Bilateral Knees

In an unappealed rating decision of December 1982, the RO awarded service connection for chondromalacia of the knees, and assigned one noncompensable rating for both knees. In October 2001, separate ratings of 20 percent were awarded for each knee based on findings of moderate instability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257, effective December 14, 2000. Higher ratings were denied in rating decisions of June 2005 and February 2006. 

In the April 2008 rating decision on appeal, the RO again denied ratings in excess of 20 percent for degenerative joint disease of the right knee and chondromalacia of the left knee pursuant to 38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe. See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's rating schedule also provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively. 38 C.F.R. § 4.71a, DCs 5260, 5261.
The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis. Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.

On VA examination of the Veteran's right knee in April 2005, the Veteran reported pain, decreased motion, swelling, and instability of the right knee. The Veteran did not use assistive devices for ambulation. He used pain medication for relief of symptoms. He reported that he could not stand for long periods of time and had trouble climbing stairs. On examination, passive and active flexion was to 90 degrees and extension was to 0 degrees. The Veteran reported pain on motion, but there was no additional range of motion loss due to pain, fatigue, weakness, or a lack of endurance on repetitive use. The medial and lateral ligaments were stable. Anterior and posterior cruciate ligaments were stable, and McMurray's test was negative. The Veteran reported tenderness of the right knee below the patella. There was crepitus in the right knee. There was no weakness. X-rays showed minimal degenerative joint disease of the right knee.

On VA examination of the left knee in October 2005, the Veteran reported constant pain and flare-ups. He reported instability and popping in the left knee. He reported using crutches and a left knee brace, as well as medication for pain. He reported that he could not jog or run, lift things over 10 pounds, stand for more than 5 minutes, or play sports. On examination, passive and active flexion was to 110 degrees, and extension was to 0 degrees. There was no additional loss of motion due to pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use. The left knee was slightly unstable in the medial and lateral ligaments in flexion, but not in extension. The anterior and posterior cruciate ligaments were stable, and McMurray's test was negative. There was popping of the left knee during the exam and tenderness over the patella. There was no weakness. There was no patellofemoral misalignment. X-rays showed degenerative joint disease of the left knee. 

On VA examination of the right knee in February 2008, the Veteran reported that no assistive aids were needed for ambulation. He reported that he was unable to stand for more than a few minutes or walk more than a few yards. The examiner noted that the Veteran also had gout in his knees. On examination, flexion was to 100 degrees and extension was to 0 degrees, in passive and active motion. There was no additional loss of motion on repetitive use. There was no joint ankylosis. There was crepitus and painful movement. There was no instability, patellar abnormality, or meniscus abnormality. X-rays showed minimal degenerative changes. There was no effect of the disability on feeding, toileting, or grooming, a mild effect on shopping, recreation, and bathing, a moderate effect on chores, exercise, and traveling, and the disability prevented the Veteran from playing sports.

On VA examination of the left knee in April 2008, the Veteran reported occasional swelling and numbness of the knee, instability, and pain. He reported having difficulty with stairs, that he could not stand longer than 1 minute, and that he could walk 100 yards. On examination, McMurray's test was negative and a patellar grind test was negative. There was crepitus in the knee. There was no deformity, erythema, effusion, or instability. There was diffuse tenderness. Flexion was to 115 degrees and extension was to 0 degrees, with pain beginning at 5 degrees. There was no additional loss of motion due to pain, weakness, fatigue, incoordination, or a lack of endurance on repetitive use. 

At the January 2011 hearing, the Veteran testified to instability, grinding, cracking, popping, pain, swelling, redness, and muscle spasms in the knees. He testified he had difficulty walking and standing in lines in stores. 

On VA examination in April 2013, the Veteran reported pain and stiffness in the knees. He denied flare-ups. Flexion of the bilateral knees was to 140 degrees, and extension was to 0 degrees. Pain began at 0 degrees. The Veteran performed repetitive use testing with pain but no additional loss of motion. Muscle strength testing was normal bilaterally. Joint stability testing was normal, and there was no recurrent patellar subluxation or dislocation. There were no surgeries or scars. The Veteran did not use assistive devices. X-rays did not show patellar subluxation. Virtual VA Entry April 8, 2013.

As noted above, service connection is in effect for bilateral knee disabilities based on findings of instability. The preponderance of the evidence is against the assignment of ratings in excess of 20 percent for the Veteran's bilateral knee disabilities under the assigned Diagnostic Code 5257. Severe instability or subluxation is not shown. While the October 2005 VA examiner reported "slight" instability in the left knee, VA examiners in April 2005, February 2008, April 2008, and April 2013 found no subluxation or instability on clinical testing or x-ray.

However, the Board finds that separate, 10 percent ratings are warranted for the Veteran's degenerative joint disease of the bilateral knees based on pain and limited motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. Degenerative joint disease was demonstrated in each knee on x-ray in April 2005 and October 2005. Pain and noncompensable limited motion were documented on VA examinations in April 2005, October 2005, February 2008, and April 2008. While the April 2013 VA examination reports is inconsistent with the remainder of the evidence, the reason for this is unclear, and the Board will resolve any doubt in favor of the Veteran.

The preponderance is against separate ratings in excess of 10 percent. Under DC 5003, where there is noncompensable limitation of motion, a rating in excess of 10 percent is not available. At worst, flexion of the right knee was to 90 degrees on VA examination in April 2005, and flexion of the left knee was to 110 degrees on VA examination in October 2005. Extension has been normal bilaterally throughout the appeal. These measurements do not meet the criteria for a compensable rating under DC 5260 or DC 5261. With regard to the DeLuca factors, the Board has considered the evidence of pain on motion and the Veteran's functional limitations. Despite this, VA examiners did not find that repetitive movement changed the Veteran's range of motion or increased pain. The examiners did not document weakness, decreased endurance, or easy fatigability due to repetitive motion. The preponderance of the evidence is against a finding that the Veteran's pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under either Diagnostic Code 5260 or 5261. 

Furthermore, the preponderance of the evidence is against the assignment of higher or separate ratings under any other diagnostic code. As noted above, disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the remainder of these diagnostic codes simply do not apply to the Veteran's service-connected knee disabilities. As it is neither contended nor shown that the Veteran's service-connected knee disabilities involve ankylosis, removed or dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum there is no basis for assignment of a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263. See 38 C.F.R. § 4.71a. 


While the Veteran's knee disabilities have been rated based on the orthopedic manifestations, the Board has also considered whether there are any skin, muscular, or neurological manifestations of the disabilities that could result in separate ratings. Scars have not been reported by any VA examiners. Disabilities of the muscles have also not been shown. While the Veteran reported numbness in the knees, there has been no showing of any affected nerves, and the medical record is devoid of documentation of any neurological impairment associated with the Veteran's bilateral knee disabilities. The preponderance of the evidence is against the assignment of a separate rating for any skin, muscular, or neurological impairment associated with the Veteran's knee disabilities.

The preponderance of the evidence is against the assignment of higher ratings than those already assigned. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

In an unappealed rating decision of October 2004, the Veteran was awarded service connection for lumbosacral strain, lumbar disc disease, and degenerative joint disease of the lumbar spine. He was assigned a 20 percent evaluation, beginning on December 14, 2000. Entitlement to a higher rating was denied in rating decisions of June 2005 and February 2006. In the April 2008 rating decision on appeal, the 20 percent rating was continued.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned with evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, General Rating Formula at Note (2) (2015). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2015).

Under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in April 2005, the Veteran reported low back pain with sharp radiating pain down the right leg with intermittent numbness and weakness. The Veteran reported approximately 6 weeks of incapacitating episodes. He reported that he could not lift over 10 pounds, could not do a lot of stooping or bending, and could not stand to cook, wash his clothes, or clean his house. No assistive devices were used, although the Veteran walked with a limp and reported it was due to back and knee pain. On examination, flexion was to 38 degrees, extension was to 15 degrees, bilateral lateral flexion was to 15 degrees, and bilateral rotation was to 20 degrees. There was pain at the endpoints of motion in all parameters. There was no additional loss of motion due to pain, fatigue, weakness, or a lack of endurance on repetitive use. There was tenderness in the right lateral muscles. There was no lumbar muscle spasm or weakness, but there was guarding due to pain. Sensation was decreased in both of the legs. Leg strength was normal.

On VA examination in February 2008, the Veteran reported pain, decreased motion, and stiffness. He reported radiating pain into the left leg. He reported he could not walk more than a few yards. On examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness. The Veteran's posture was normal and his gait was antalgic. A motor examination was normal. There was no muscle atrophy. A neurological examination revealed decreased sensation to light touch in both legs. A reflex examination showed a normal knee jerk and plantar test, but abnormalities in the ankle jerk test bilaterally. Flexion was to 90 degrees actively and passively, with pain beginning at 80 degrees. Extension was to 30 degrees with pain beginning at 20 degrees, bilateral lateral flexion was to 20 degrees with pain beginning at 20 degrees, right lateral rotation was to 40 degrees with pain beginning at 30 degrees, and left lateral rotation was to 40 degrees with pain beginning at 35 degrees.  There was pain on motion but no additional loss of motion on repetitive use. The lumbar spine disability had no effect on toileting and feeding, a mild effect on dressing, bathing, and traveling, a moderate effect on shopping and recreation, and prevented chores, exercise, and sports.

At the January 2011 hearing, the Veteran testified that he had muscle spasms, intense pain, and locking of his back. He testified that some days he could not get out of bed due to back pain.

On VA examination in April 2013, the Veteran reported pain, stiffness, and radicular pain into the legs. On examination, flexion was to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation were to 30 degrees. Pain began at 0 degrees in all parameters. The examiner reported no additional loss of motion due to repetitive use, but that the Veteran could not perform repetitive testing due to pain. There was no guarding or muscle spasm. Muscle strength testing was normal. Reflexes and a sensory examination were normal. Radiculopathy was found in the bilateral legs, and was characterized by the examiner as "mild.". The nerve involved was the sciatic nerve bilaterally. There were no other neurological abnormalities associated with the lumbar spine disability. There were no incapacitating episodes over the past 12 months.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability at any point during the appeal period. The evidence does not establish that the Veteran has had forward flexion of the thoracolumbar spine that was limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra. The record demonstrates that the Veteran has complained of experiencing low back pain, and VA examiners have confirmed that he experiences such symptomology. However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there has been no demonstration of additional functional impairment comparable to the next higher evaluation. The preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the orthopedic manifestations of the service-connected lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.


As for incapacitating episodes, VA examiners in April 2005, February 2008, and April 2013 made no objective findings of incapacitating episodes, as defined by VA, due to intervertebral disc syndrome. While the Veteran reported having around 6 weeks of incapacitating episodes to the VA examiner in April 2005, there is no record of prescribed bed rest by a physician or other supportive documentation of the incidents. Further, the report is isolated in the medical record. The preponderance of the evidence is against the assignment of a higher evaluation under Diagnostic Code 5243. 

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code. Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for the neurological manifestations of the Veteran's lumbar spine disability, the Board finds that separate ratings of 10 percent are warranted for the neurological impairments in each leg due to the service-connected lumbar spine disability, effective from the Veteran's March 20, 2006 date of claim. VA examiners in April 2005, February 2008, and April 2013 consistently documented the Veteran's reports of bilateral radicular pain and sensory impairments in the legs. The April 2013 VA examiner determined that the radiculopathy was of a "mild" degree and affected the sciatic nerve. No other neurological abnormalities have been associated with the Veteran's lumbar spine disability.

Impairment of the sciatic nerve is contemplated by DC 8520. Under these criteria, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis as 20 percent disabling, moderately severe incomplete paralysis as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy as 60 percent disabling. Complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, is rated 80 percent disabling.

Given the specific characterization by the April 2013 VA examiner of "mild" bilateral radiculopathy, the service-connected disability picture most closely resembles that of mild incomplete paralysis of the sciatic nerve involving each lower extremity. The preponderance of the evidence is against the assignment of a higher rating as no examiner characterized the impairment as worse than mild, and the neurological impairment has been limited to decreased sensation and an abnormal ankle jerk response in February 2008. For all of these reasons, the Board finds that separate 10 percent evaluations, but no higher, for the neurological impairment of each lower extremity associated with the service-connected degenerative disc disease of the lumbar spine are assignable. This determination satisfies the claim for service connection for radiculopathy of the lower extremities. 

TDIU

The Veteran's claim for a TDIU was placed in appellate status by the Board in January 2012, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as stemming from his claims for higher ratings for the service connected knee and lumbar spine disabilities. The Veteran's claim for higher ratings was filed in March 2006.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

Prior to January 12, 2011, the Veteran was service connected for: a lumbar spine disability (20 percent disabling), a right knee disability (20 percent disabling), a left knee disability (20 percent disabling), and by way of this decision, radiculopathy of the right lower extremity (10 percent disabling), radiculopathy of the left lower extremity (10 percent disabling), arthritis with painful motion of the right knee (10 percent disabling), and arthritis with painful motion of the left knee (10 percent disabling). Application of the Combined Ratings Table as set forth in 38 C.F.R. § 4.25 yields a combined rating of 60 percent prior to January 12, 2011. However, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). Here, as the record indicates that the Veteran's bilateral knee disabilities and lumbar spine disabilities arose from a common etiology, parachuting in service, the disabilities may be considered as one. See December 1982 Rating Decision; October 2004 Rating Decision. Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met from the filing of the claim to January 12, 2011.

Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment prior to January 12, 2011 (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that the Veteran was last employed in 1999 as a salesman and stock clerk. The Veteran completed 4 years of high school and has no specialized training.

On VA examination in April 2005, the examiner determined there was no effect of the Veteran's lumbar spine disability on his usual occupation, except that he could not lift over 10 pounds and could not do a lot of stooping or bending. The examiner further determined there was no effect of the Veteran's right knee disability on his usual occupation. The examiner noted he could not stand for long periods of time and had trouble climbing stairs. 

On VA examination in October 2005, the examiner determined there was no effect of the Veteran's left knee disability on his usual occupation, except that he could not stand for more than 5 minutes, lift objects heavier than 10 pounds, or perform strenuous activities.

In March 2006, the Veteran's primary care physician stated:

Patient during his visit (which was a walk[-]in for an acute problem) requests a statement from me about his chronic pain to assist with his disability claim. This patient has a claim of chronic back pain and knee pains. He walks without an assistive device. He has made little to no effort to lose weight (he has a BMI of 38!) which could not only improve his pain but his general health (diabetes, hypertension, hyperlipidemia). His claims are disproportionate to his physical expressions of pain (he has not filled his pain meds in months). He is aware I am not a disability doctor and cannot make a determination for him but in my best medical judgement, I feel this man would have no problem maintaining at least some form of gainful employment if he engaged in a rigorous exercise (swimming/walking) and diet program regularly and took his medications as directed. Would suggest possible retraining/CWT if he is interested.

On VA examination in February 2008 and April 2008, the examiner noted the Veteran was unemployed, but did not render an opinion on the occupational effect of his service-connected disabilities.

At the January 2011 hearing, the Veteran testified he could not work due to his service-connected disabilities.


In a December 2012 determination, the SSA determined the Veteran had been disabled since February 24, 2011 due to a combination of mental and physical conditions, including degenerative disc disease, degenerative joint disease, a generalized anxiety disorder, posttraumatic stress disorder, bipolar disorder, and obesity.

On VA examination in April 2013, the examiner opined that the service-connected knee and lumbar spine disabilities did not impact his ability to work. The examiner found that based solely upon these service-connected disabilities, the Veteran would be able to perform the duties associated with physical and sedentary employment. 

The preponderance of the evidence is against the assignment of a TDIU. While the SSA determined that the Veteran is unable to sustain and maintain work activity on a regular and continuous basis, and is unable to perform past relevant work, the SSA found the Veteran disabled since February 24, 2011, which is beyond the January 12, 2011 date at issue here. Moreover, the SSA's determination was predicated on non-service connected disabilities, as well as psychiatric disabilities for which the Veteran was not service-connected prior to January 12, 2011. 

The remaining opinions, particularly that of the Veteran's March 2006 VA primary care physician, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, and are entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). In weighing the medical opinions, particularly that of the March 2006 primary care physician, against the Veteran's contentions, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

The preponderance of the evidence is against the claim for a TDIU. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 


ORDER

A disability rating in excess of 20 percent for the right knee disability based on instability is denied; a separate 10 percent rating based on arthritis with painful, limited motion is granted since the March 20, 2006 date of claim, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 20 percent for the left knee disability based on instability is denied; a separate 10 percent rating based on arthritis with painful, limited motion is granted since the March 20, 2006 date of claim, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied. 

Separate, 10 percent evaluations, but no higher, for each leg due to the neurological impairment of the bilateral lower extremities due to the service-connected lumbar spine disability are granted since the March 20, 2006 date of claim, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU from March 20, 2006 to January 12, 2011 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


